Citation Nr: 1228123	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO. 09-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to a compensable evaluation for post-traumatic arthritis of the right knee, status post right lateral meniscectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1964 to October 1969.  The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding the Veteran's respiratory disorder claim, remand is required to attempt to obtain relevant service records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran claims that he was exposed to asbestos while on a temporary duty assignment helping to remove asbestos liners from a fleet at Pearl Harbor.  The Veteran's service treatment records (STRs) and service personnel records do not indicate service in Hawaii or evidence of respiratory disorders or of exposure to asbestos.  There is no indication, however, that the RO attempted to research whether the Veteran was exposed to asbestos through appropriate channels.  The Veteran is competent to report locations of service and potential asbestos exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Accordingly the AMC must seek official service department responses to whether such asbestos removal operations were undertaken to ships in Pearl Harbor during the Veteran's service period, and whether there are any records of temporary duty assignments, including particularly an assignment for this Veteran, for these activities during the interval of the Veteran's active service.  

Regarding both claims on appeal, remand is required to obtain adequate examinations.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011).  An adequate examination takes into account the records of prior medical treatment.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In the June 2008 respiratory disorders examination, the examiner concluded the examination was normal and that lung disease was not present.  But the examiner then provided a conflicting statement that injury or disease did not occur in service but did occur after service.  Furthermore, subsequent pulmonary function tests were provided which the examiner found moderate airflow obstruction and moderate to severe decrease in diffusion capacity.  Thus, notwithstanding the limited cooperation of the Veteran, these tests appear to indicate the presence of possible disease or disability as represented by these findings of airflow obstruction and decreased diffusion capacity.  Absent an addendum with an etiology opinion, the obtained June 2008 respiratory examination is thus inadequate.  

In the April 2012 joints examination, the examiner made findings indicating a clear worsening since the prior examination in 2007.  Although the examiner provided a thorough evaluation, the Board finds that additional examination is warranted.  The examiner noted the presence of weakened movement, excess fatigability, incoordination, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, but did not indicate the impact on the Veteran's functioning of the knee.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the April 2012 examiner failed to differentiate between the Veteran's service-connected right knee disability and symptoms due to non-service-connected disabilities.  In a May 2008 examination, there were various symptoms of the right leg attributed to a right foot condition.  In addition, the Veteran has reported gait difficulties and limitations on exertion due to a left leg condition and to a respiratory condition.  These must be addressed on examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

If so indicated, contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Regardless of whether the Veteran provides any additional information, attempt to obtain verification and/or records of any records of past testing for asbestosis or other respiratory illness.  Associate any records and responses received with the claims file. 

3.  Regardless of whether the Veteran provides any additional information, attempt to obtain service department verification and/or records that address the following: 1) whether asbestos removal operations were performed on mothballed ships at Pearl Harbor during the interval of Veteran's period of active service from January 1964 through October 1969; 2) whether Naval personnel were given TDY assignments to perform these asbestos removal operations; and 3) whether the Veteran was sent on any TDY assignments to Pearl Harbor, including whether he was sent on any such assignment for ship asbestos removal duties.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to address the nature and etiology of any current respiratory disorder, to including the presence of any asbestosis or other diseases associated with environmental hazard exposures.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must elicit from the Veteran a detailed history of post-service discharge exposures, to include his work history, which may include time as a mineralogist performing work at mines, and his alleged 45-year smoking history of one-and-a-half packs of cigarettes per day.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder was caused or aggravated by military service, including any asbestos or environmental hazard exposure.  The examiner must specifically address the alleged asbestos exposure and the June 2008 VA examination and subsequent PFTs and the notation of bronchitis in the Veteran's service treatment records.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disability.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

All indicated tests and studies, to include range of motion studies, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must provide an opinion on the impact of the service-connected disability on the Veteran's ability to work, as well as any resultant limitation of function of the right knee.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee.  The examiner must attempt to distinguish between symptoms caused the service-connected right knee disability and any other non-service-connected disability.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

